Citation Nr: 0320921	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  97-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain with myofascitis and disc 
strain at L5-S1.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied entitlement to disability 
evaluation in excess of 40 percent for the service-connected 
lumbosacral strain with myofascitis and disc strain at L5-S1.  

This matter was remanded to the RO in October 1999.  

In a March 2001 decision, the Board denied the claim for 
entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain with myofascitis and disc 
strain at L5-S1.  A timely appeal of that decision was filed 
to the United States Court of Appeals for Veterans Claims 
(the Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's March 2001 decision and remand the issue of 
entitlement to entitlement to a disability evaluation in 
excess of 40 percent for lumbosacral strain with myofascitis 
and disc strain at L5-S1 because the RO failed to comply with 
the terms of the October 1999 Board remand.  It was noted 
that a VA orthopedic examination was performed in February 
2000.  However, the VA examiner did not render an opinion as 
to whether there was ankylosis of the spine, and, if so, 
whether it was favorable or unfavorable; and the RO did not 
afford the veteran a rheumatology examination as suggested by 
the VA examiner.  In October 2002, the Court granted the 
joint motion, vacated the Board's March 2001 decision and 
remanded the case to the Board.  




REMAND

As noted above, during the pendency of this claim, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  The VCAA applies to the present claim because this 
claim was filed in January 1997, before the date of enactment 
of the VCAA, and the claim is still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because the RO did not 
notify the veteran of his VCAA rights.  The Board can no 
longer notify a claimant of the VCAA under the authority of 
its regulations.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the 
Board must remand this matter to the RO for a VCAA letter.   
   
Review of the record further reveals that the veteran 
submitted additional medical evidence to the Board and the RO 
has not yet considered this evidence.  In accordance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board must remand the 
additional evidence to the RO for initial consideration 
pursuant to 38 U.S.C. § 7104(a).  

The Board also finds that this matter must be remanded to the 
RO to achieve compliance with the Court's order granting the 
Joint Motion

Lastly, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for the lumbosacral 
strain with myofascitis and disc strain at L5-S1was filed in 
January 1997.  While this appeal was pending, the applicable 
rating criteria for intervertebral disc disease were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Review of the record reveals that the 
veteran has not yet been notified of the revised rating 
criteria for intervertebral disc disease.  The Board finds 
that the RO should notify the veteran of these revised 
regulations.    

Accordingly, this case is remanded for the following action: 

1.  The RO should send the veteran a VCAA 
letter.

2.  The veteran should be afforded a VA 
"rheumatology examination, to determine 
whether ankylosis exists in Appellant's 
spine."  The examiner should also render 
a medical opinion as to whether 
ankylosing spondylitis, if present, is 
due to or increased by the veteran's 
service-connected lumbosacral strain with 
myofascitis and disc strain at L5-S1.

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 40 percent for 
lumbosacral strain with myofascitis and 
disc strain at L5-S1.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran.  This should 
include consideration of the old and new 
criteria of Diagnostic Code 5293.  He 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




